DETAILED ACTION
The following is a Final Office Action in response to the Amendment/Remarks received on 17 February 2021.  Claims 1, 2, 8-12, 14, 15 and 18 have been amended.  Claims 5-7, 13, 16, 17, 19 and 20 were previously withdrawn.  Claims 1-20 are pending in this application.  Claims 1-4, 8-12, 14, 15 and 18 have been examined on their merits.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments see Remarks, pg. 5, filed 17 February 2021 with respect to objected claims 1, 8-12, 14, 15 and 18 have been fully considered and are persuasive in light of the claim amendments filed on 17 February 2021.  The objections of claims 1, 8-12, 14, 15 and 18 have been withdrawn. 

Applicant's arguments, see Remarks pgs. 5-6, filed 17 February 2021 with respect to claims 1-4, 8, 15 and 18 under 35 U.S.C. 102(a)(1)/(a)(2) have been fully considered but they are not persuasive. 

With respect to the Applicant’s argument, “However, Lovicott does not teach the amended claim 1 feature of a fan controller configured to control the plurality of fans based on a factor of a quantity of the plurality of electronic components and a factor of a measured temperature.” (see Remarks, pg. 6, paragraph 3)  The Examiner respectfully disagrees.

The Examiner emphasizes that all anticipated components and limitations
of pending claims are present in the prior art as supported below.  In addition, the Examiner notes the limitation of “based on a factor of a quantity of the plurality of electronic components and a factor of a measured temperature” in claim 1, and similarly in claims 15 and 18, was newly presented in the Amendment After Non-Final received on 17 February 2021 by the Office, and has been addressed as set forth in the Office Action below.

Further, the Examiner recognizes the Applicant appears to have narrowly defined the term “factor” as a function of an equation that represents a fan curve which is not recited in the claim 1.  Whereas, one of ordinary skill in the art in light of the Specification can interpret the limitation of “factor” as a parameter for controlling a fan without the use of a fan curve (see pg. 2, par. [0024] of U.S. Patent Publication No. 2020/0323102 (instant application), recited below for brevity). 

U.S. Patent Publication No. 2020/0323102 A1 (instant application):
In accordance with embodiments, the controller 114 may control fans based on a quantity of electronic components, temperature, and one or more other factors.  For example, the fan curve may be represented by the equation Y=N.sup.a+T.sup.b+c, where Y=fan speed (RPM), N=number of device, and T=ambient inlet temperature.  a, b, and c represent various coefficients.  It is noted that the equation may include additional components for determining fan speed.  Also, it is noted that various other factors can 
of this curve is depicted in FIG. 4, which is a graph depicting fan speed as a function of electronic component count and ambient temperature.  More generally, for example, a curve of the fan speed may be represented by any other suitable step-wise function based on electronic component count, a measurement of the system, the like, or combinations thereof.  (pg. 2, par. [0024])

In regards to the Applicant’s argument, “Accordingly, it is respectfully submitted that the rejection of claim 1 and its dependent claims 2-4 and 8 under 35 U.S.C. § 102(a)( 1)/(a)(2) should be withdrawn and the claims allowed.”  (see Remark, pg. 6, paragraph 4)  The Examiner respectfully disagrees.

	The Examiner refers to the above response, pgs. 2-4, paragraph 4 of this Office action, and the argument herein as addressed. 

With respect to the Applicant’s argument, “Claims 15 and 18 have each been amended similar to claim 1. Therefore, for at least the same reasons provided for claim 1, it is respectfully submitted that the rejection of claims 15 and 18 under 35 U.S.C. § 102(a)(1)/(a)(2) should be withdrawn and the claims allowed.”  (see Remarks, pg. 6, paragraph 5)  The Examiner respectfully disagrees.

The Examiner refers to the above response, pgs. 2-4, paragraph 4 of this Office action, and the argument herein as addressed.

Applicant's arguments see Remarks pgs. 7-8, filed 17 February 2021 with respect to claims 9-12 and 14 under 35 U.S.C. 103 have been fully considered but they are not persuasive. 

In regards to the Applicant’s argument, “Further, it is believed that Lovicott does not suggest the amended claim 1 feature of a fan controller configured to control the plurality of fans based on a factor of a quantity of the plurality of electronic components and a factor of a measured temperature.” (pg. 7, paragraph 2)  The Examiner respectfully disagrees. 

The Examiner refers to the above response, pgs. 2-4, paragraph 4 of this Office action, and the argument herein as addressed.

With respect to the Applicant’s argument, “However, there is no teaching or suggestion in Brittain of the amended claim 1 feature of a fan controller configured to control the plurality of fans based on a factor of a quantity of the plurality of electronic components and a factor of a measured temperature.”  (see Remarks, pg. 7, paragraph 3)  The Examiner respectfully disagrees.   

The Examiner refers to the above response, pgs. 2-4, paragraph 4 of this Office action, and the argument herein as addressed.

In regards to the Applicant’s argument, “However, there is no teaching or suggestion in Chen of the amended claim 1 feature of a fan controller configured to control the plurality of fans based on a factor of a quantity of the plurality of electronic components and a factor of a measured temperature.”  (see Remarks, pg. 7, paragraph 4)  The Examiner respectfully disagrees.

The Examiner refers to the above response, pgs. 2-4, paragraph 4 of this Office action, and the argument herein as addressed.

With respect to the Applicant’s argument, “However, there is no teaching or suggestion in Artman of the amended claim 1 feature of a fan controller configured to control the plurality of fans based on a factor of a quantity of the plurality of electronic components and a factor of a measured temperature.”  (see Remarks pg. 7, paragraph 5 – pg. 8, paragraph 1)  The Examiner respectfully disagrees.

The Examiner refers to the above response, pgs. 2-4, paragraph 4 of this Office action, and the argument herein as addressed.

In regards to the Applicant’s argument, “However, there is no teaching or suggestion in Ingalls of the amended claim 1 feature of a fan controller configured to control the plurality of fans based on a factor of a quantity of the plurality of electronic components and a factor of a measured temperature.”  (see Remarks, pg. 8, paragraph 2)  The Examiner respectfully disagrees.

The Examiner refers to the above response, pgs. 2-4, paragraph 4 of this Office action, and the argument herein as addressed.

Claims 1-4, 8, 15 and 18 stand rejected under 35 U.S.C. 102(a)(1)/(a)(2) and claims 9-12 and 14 stand rejected under 35 U.S.C. 103.

Claim Objections
Claim 18 is objected to because of the following informalities:  
	Claim 18 recites “a plurality of fans” in line 2 and “the fans” in line 4.  To avoid any ambiguity in the claim language, the same recitation should be used for each claimed limitation.  Suggested claim language: “the plurality of fans” (line 4).
Appropriate correction is required.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 8, 15 and 18 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by U.S. Patent Publication No. 2016/0239067 A1 (hereinafter Lovicott).
As per claim 1, Lovicott discloses a system comprising: 
a plurality of fans (Fig. 1, element 330; i.e. 330-1 through 330-n) configured to distribute air to a plurality of electronic components (pg. 3, par. [0032], pgs. 4-5, par. [0045] and pg. 6, par. [0062]; i.e. par. [0032] - “Components included within information handling system 100 may be highly customizable and prone to change based on the needs of a customer or user purchasing information handling system 100.”, par. [0045] - “… fans to regulate airflow within or to otherwise cool information handling system 100.” and par. [0062] – “For example, the particular hardware configuration of information handling system 100 illustrated in FIG. 5A may include two CPUs, eight dual inline memory modules (memory DIMMs), zero 10 W PCIe cards, two 25 W PCIe cards, and one 75 W PCIe card.”); and   
a fan controller (Fig. 3, element 300; i.e. a baseboard management subsystem) configured to control the plurality of fans based on a factor of a quantity of the electronic components (pg. 6, par. [0061] and [0062]; i.e. a fan speed determiner of the baseboard management subsystem (Fig. 3, elements 300 and 320 and Fig. 4, elements 320 and 410) determines a fan speed value based on inventory information including a quantity corresponding to each component or set components; Examiner’s Note: U.S. Patent Publication No. 2020/0323102 A1 (instant application, pg. 2, par. [0024]) recites “In accordance with embodiments, the controller 114 may control fans based on a quantity of electronic components, temperature, and one or more other factors.” Given the broadest reasonable interpretation in light of the Specification, “factor” is interpreted as a parameter for controlling fan.) and a factor of a measured temperature (pg. 8, par. [0075] and pg. 10, par. [0084]; i.e. par. [0084] – direct fans to operate at a speed based 
 
As per claim 2, Lovicott discloses the plurality of fans are server fans (pg. 2, par. [0021] and pgs. 4-5, par. [0045]; i.e. the information handling system is a server and fans are contained within the information handling system; hence, the fans are server fans). 
 
As per claim 3, Lovicott discloses the fan controller comprises a processor (par. [0047] and Fig. 3, element 302) and memory (pg. 5, par. [0048] and Fig. 5, element 304). 
 
As per claim 4, Lovicott discloses the fan controller comprises a baseboard management controller (BMC) (pg. 5, par. [0045]; i.e. the baseboard management subsystem comprises of a baseboard management controller (BMC)). 
 
As per claim 8, Lovicott discloses the plurality of electronic components are storage devices (pg. 6, par. [0062]; i.e. the information handling systems comprises of eight dual inline memory modules (memory DIMMs)). 

As per claim 15, Lovicott discloses a system comprising: 
a plurality of fans (Fig. 1, element 330; i.e. 330-1 through 330-n) configured to distribute air to a plurality of storage devices (pg. 3, par. [0032], pgs. 4-5, par. [0045] and pg. 6, par. [0062]; i.e. par. [0032] - “Components included within information handling system 100 may be highly customizable and prone to change based on the needs of a customer or user purchasing information handling system 100.”, par. [0045] - “… fans to regulate airflow within or to otherwise cool information handling system 100.” and par. [0062] – “For example, the particular hardware configuration of information handling system 100 illustrated in FIG. 5A may include two CPUs, eight dual inline memory modules (memory DIMMs), zero 10 W PCIe cards, two 25 W PCIe cards, and one 75 W PCIe card.”); and 
a fan controller (Fig. 3, element 300; i.e. a baseboard management subsystem) configured to: 
determine a quantity of one or more storage devices in a system (pg. 6, par. [0062]; i.e. populating a particular hardware configuration of the information handling system via a power control module (Fig. 3, element 310) of the baseboard management subsystem (Fig. 3, element 300));

control the plurality of fans based on a factor the quantity (pg. 6, par. [0061] and [0062]; i.e. a fan speed determiner of the baseboard management subsystem (see Fig. 3, elements 300 and 320 and Fig. 4, elements 320 and 410) determines a fan speed value based on inventory information including a quantity corresponding to each component or set components; Examiner’s Note: U.S. Patent Publication No. 2020/0323102 A1 (instant application, pg. 2, par. [0024]) recites “In accordance with embodiments, the controller 114 may control fans based on a quantity of electronic components, temperature, and one or more other factors.” Given the broadest reasonable interpretation in light of the Specification, “factor” is interpreted as a parameter for controlling fan.) and a factor of the temperature (pg. 8, par. [0075] and pg. 10, par. [0084]; i.e. par. [0084] - direct fans to operate at a speed based upon an ambient temperature 

As per claim 18, Lovicott discloses a method comprising: 
providing a plurality of fans (Fig. 1, element 330; i.e. 330-1 through 330-n) configured to provide air to a plurality of electronic components (pg. 3, par. [0032], pgs. 4-5, par. [0045] and pg. 6, par. [0062]; i.e. par. [0032] - “Components included within information handling system 100 may be highly customizable and prone to change based on the needs of a customer or user purchasing information handling system 100.”, par. [0045] - “… fans to regulate airflow within or to otherwise cool information handling system 100.” and par. [0062] – “For example, the particular hardware configuration of information handling system 100 illustrated in FIG. 5A may include two CPUs, eight dual inline memory modules (memory DIMMs), zero 10 W PCIe cards, two 25 W PCIe cards, and one 75 W PCIe card.”); and
controlling the fans based on a factor of a quantity of the electronic components (pg. 6, par. [0061] and [0062]; i.e. a fan speed determiner of a baseboard management subsystem (see Fig. 3, elements 300 and 320 and Fig. 4, elements 320 and 410) .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Lovicott in view of U.S. Patent Publication No. 2008/0320323 A1 (hereinafter Brittain).

As per claim 9, Lovicott teaches the fan controller is configured to control the speed of each of the plurality of fans (Fig. 1, element 330; i.e. 330-1 through 330-n) based on the quantity of the plurality of electronic components (pg. 6, par. [0061] and [0062]; i.e. a fan speed determiner of a baseboard management subsystem (see Fig. 3, elements 300 and 320 and Fig. 4, elements 320 and 410) determines a fan speed value based on inventory information including a quantity corresponding to each component or set components). 

Not explicitly taught is controlling a component power based on the quantity of the plurality of electronic components. 

	However Brittain, in an analogous art of computer devices (pg. 1, par. [0004]), teaches the missing limitation of controlling a component power (i.e. Fig. 2, element 206; memory devices) based on the quantity of the plurality of electronic components (pg. 3, par. [0040] and pg. 5, par. [0051]; i.e. par. [0051] - “Based on the number and the corresponding state of the various devices, the total power consumption is calculated and the issuance of new transactions adjusted accordingly.”) for the purpose of thermal management control (pg. 3, par. [0039] and [0040]).
 
	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Lovicott to include the addition of the limitation of controlling a component power based on the 

As per claim 12, Lovicott does not expressly teach the measured temperature is a measured ambient temperature near the plurality of electronic components.

	However Brittain, in an analogous art of computer devices (pg. 1, par. [0004]), teaches the missing limitation of a measured ambient temperature near the plurality of electronic components (pg. 1, par. [0012]; i.e. temperature sensor located in the vicinity of memory devices to record and transmit current temperature surrounding the memory devices) for the purpose of thermal management control (pg. 3, par. [0039] and [0040]). 
	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Lovicott to include the addition of the limitation of a measured ambient temperature near the plurality of electronic components to effectively manage an overall power and thermal capacity of the memory subsystem (Brittain: pg. 3, par. [0039]).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Lovicott in view of Brittain in further view of U.S. Patent Publication No. 2019/0239385 A1 (hereinafter Chen).

As per claim 10, Lovicott in view of Brittain does not expressly teach the fan controller is configured to control the speeds of the plurality of fans to be higher or the component power to be lower for higher numbers of electronic components. 


Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Lovicott in view of Brittain to include the addition of the limitation of controlling the speeds of the plurality of fans to be higher or the component power to be lower for higher numbers of electronic components to advantageously provide sufficient cooling of device component that minimizes energy consumption (Chen: pg. 1, par. [0007]).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Lovicott in view of Brittain in further view of U.S. Patent Publication No. 2014/0032011 A1 (hereinafter Artman).
 
As per claim 11, Lovicott in view of Brittain does not expressly teach the fan controller is configured to control the speeds of the plurality of fans to be higher based on an exponential function of the quantity of the electronic components. 

However Artman, in an analogous art of thermal control (pg. 1, par. [0001]), teaches the missing limitation of controlling the speeds of the plurality of fans to be higher based on an exponential function of the quantity of the electronic components *ebT) given the broadest reasonable interpretation in light of the Applicant’s specification (U.S. Patent Publication No. 2020/0323102 A1, pg. 3, par. [0031]) - “… the fan speed is controlled to exponentially increase as a measured temperature of the ambient air increases.”) for the purpose of determining cooling fan speeds (pg. 2, par. [0010]).

Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Lovicott in view of Brittain to include the addition of the limitation of controlling the speeds of the plurality of fans to be higher based on an exponential function of the quantity of the electronic components to advantageously provide good stability by the defined fan speeds of the functional relationship (pg. 2, par. [0011]).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Lovicott in view of Brittain in further view of U.S. Patent Publication No. 2019/0239385 A1 (hereinafter Ingalls).

As per claim 14, Lovicott teaches the fan controller is configured to control the plurality of fans based on a temperature (pg. 8, par. [0075] and pg. 10, par. [0084]; i.e. par. [0084] - direct fans to operate at a speed based upon an ambient temperature measured within the information handling system and other parameters that suit a particular embodiment) and based on the quantity of the electronic components (pg. 6, par. [0061] and [0062]; i.e. the fan speed determiner of the baseboard management 

The combination of Lovicott in view of Brittain does not expressly teach controlling the plurality of fans in accordance with a step-wise function.

However Ingalls, in an analogous art of cooling an information handling system, teaches the missing limitation of controlling the plurality of fans (pg. 4, par. [0033] and Fig. 3, element 208 a-d) in accordance with a step-wise function (pg. 3, par. [0026]; i.e. “… a thermal curve 250 that specifies fan speed 230 according to the regional temperature 222.”) for the purpose of defining the operation of a cooling fan (pg. 3, par. [0026]).

Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Lovicott in view of Brittain to include the addition of the limitation of controlling the plurality of fans in accordance with a step-wise function to advantageously implement different cooling strategies for internal components, based on different thermal curves defined for each different region (Ingalls: pg. 1, par. [0003]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.


U.S. Patent Publication No. 2019/0391624 A1 discloses method is provided for optimizing fan speed control of a computer system that includes a fan unit, a temperature sensor, a control unit to control operation of the fan unit, and a disk storage unit.

U.S. Patent No. 7,987,024 B2 discloses controlling fan speeds in order to cool an 
information handling system.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert E Fennema can be reached on 571-272-2748.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.